DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 05/22/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please Note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Maintained-in-Part, Modified as Necessitated by Claim Amendments
Claim 11 is objected to because of the following informalities:  
Claim 11 recites a step, after step (vii), that is listed as (ivii), where the notation “ivii” is not a proper romanettte nomenclature.  Additionally, claim 11 recites two steps identified as (x).  Thus the identified steps of claim 11 are (i)-(vi) followed by (vii), (ivii), (x), (x) and (xi).
Appropriate corrections are required.

Claim Rejections - 35 USC § 112 – Failure to further limit
Maintained-in-Part, Modified as Necessitated by Claim Amendments
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case the rejected claim recites a step of “quantifying fetal molecules in the RhD gene regions”, but the independent claim from which the rejected claim depends (i.e.:  claim 1) recites a step of “identifying and selecting amplified RhD gene regions to obtain quantitative fetal RhD data”.  So it appears that the subject matter of the rejected claim is already present in the method of the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
Maintained-in-Part, Modified as Necessitated by Claim Amendments
Claims 1-9 and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g.: a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing an abstract idea and a natural phenomenon.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – The claims recite abstract ideas.  Where the claims recite steps related to the judgment, observations, and analysis of data (e.g.: “choosing polymorphic alleles”; “averaging allele fractions), such elements of the claims are abstract ideas.  They are mental processes wherein data or information is judged, or correlated for a result.

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  The judicial exception(s) to which the claims are directed are not integrated into a practical application because there are no required particular practical steps related to the results of the data analysis; the claims end with a mental determination of Rhesus D genotypes.  There is not any additional practical step (e.g.:  application of some prophylactic treatment to the pregnant woman that is the subject of the claimed method) that is required which is based on any particular determined genotype.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the rejected claims require only amplification and sequencing of genomic loci from a sample of cell-free DNA from a blood sample from a pregnant woman.  Detection of polymorphic content, and RhD gene regions, in cell-free DNA from a maternal sample is routine and conventional in the art as evidenced by the specification which teaches that previously known methods are used to collect the data (e.g.:  para 58-59).  Furthermore, Oeth et al (2012) as cited on the IDS of 12/03/2021, teaches that such methods were known in the art (see for example para 68-81).

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. .

So even where a practical step of the claim may require amplifying and sequencing various genomic loci in cell-free DNA from a maternal sample using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Withdrawn Claim Rejections - 35 USC § 102 and 103
The rejection of claims under 35 U.S.C. 102(a)(1) and 103 as set forth on pages 7-12 of the Office Action of 03/02/2022 is withdrawn inlight of the amendments to the claims.

New Claim Rejections - 35 USC § 103
Necessitated by Claim Amendments
Claims 11-13, 17 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeth et al (2012; as cited on the IDS of 12/03/2021) in view of Jiang et al (2012).
Relevant to the limitations of claim 11, Oeth et al teaches methods that include determining a fetal Rhesus D genotype and includes determining the sex (relevant to claim 17) of the fetus (e.g.:  para 8).  The reference exemplifies extracting cell-free DNA from collected maternal blood (e.g.:  Example 1; para 68; Example 3), and the multiplexed amplification and subsequent sequence based analysis of a plurality of genomic loci in the sample.  The reference includes analysis of polymorphic alleles (e.g.:  SNPs) that are informative for the presence of fetal DNA and the quantitation of a fetal fraction in the sample (e.g.:  p.11 – Fetal Identifiers; p.61 – Claim 1).  The reference also teaches the analysis of RhD gene regions (e.g.:  paras 9 and 66), and quantifying and sequencing amplicons to detect genotypes (e.g.:  p.12-Example 1).  The reference specifically states that the various analyses can be multiplexed for simultaneous analysis (e.g.:  para 107).
Relevant to the rejection of claims 12 and 13, the refence provide ranges of gestational ages (e.g.:  para 35) that meet the limitations of the claim.
Oeth et al does not explicitly provide for steps of choosing alleles and averaging allele fractions (steps vi and vii of claim 11) and combining a fetal fraction measurement and quantitative fetal RhD data into an algorithm to determine a fetal Rhesus D genotype (relevant to step x and xi of claim 11).  However, the reference does teach that insufficient amounts of fetal DNA in a test sample may cause false-interpretation of negative results (e.g.:  para 51; para 72).
Additionally, the use of averages of allele fractions in determining a fetal fraction measurement was known in the art and is provided by Jiang et al.
Jiang et al teaches that the fractional fetal DNA concentration is one of the critical parameters for non-invasive prenatal diagnosis based on the analysis of DNA in maternal plasma, and that the fractional fetal DNA concentration in a sample can be inferred accurately by methods that include an average value (i.e.:  a mean value) of an allele fraction in a sample (e.g.:  Figure 1).  Additionally relevant to the rejected claims, Jiang et al teaches the analysis of fetal aneuploidy detection (e.g.:  p2889 - Costs and potential applications of FetalQuant). 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods of the instantly rejected claims to have considered the detected amount of fetal DNA in a sample (as taught by Oeht et al) when determining the validity of any RhD detection in the same sample (as taught by Oeht et al).  The consideration of one collection of data (i.e.:  fetal fraction) when establishing results from another collection of data (i.e.:  RhD genotype detection) is the combining of the information.  The skilled artisan would have been motivated to consider fetal fraction when analyzing RhD genotype based on the expressed teachings of Oeht et al that the use of polymorphisms provides a means to confirm the presence of fetal DNA and therefore complete the analysis of negative, and otherwise inconclusive, test result in non-invasive prenatal diagnostics (para 73).  Furthermore, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods to have used the fetal fraction detection methods of Jiang et al, including the use of the averages of allele fractions in determining a fetal fraction measurement, in the methods rendered obvious by Oeht et al.  The skilled artisan would have been motivated to use the methods of Jiang et al based on the expressed teachings of both Oeth et al and Jiang et al that fractional fetal DNA concentration is an important consideration in the analysis of DNA in maternal plasma, and the teachings of Jiang et al that such methods allow the accurate deduction of the fractional fetal DNA concentration.

Claims 14-16, and 32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeth et al (2012; as cited on the IDS of 12/03/2021) in view of Jiang et al (2012) as applied to claims 11-13 and 17, above, and further in view of Ziza et al (2017; as cited on the IDS of 12/03/2021) and Avent (2008; as cited on the IDS of 12/03/2021).
Oeth et al in view of Jiang et al teaches methods of RhD genotype detection and renders obvious methods comprising the combined analysis of SNPs to determine fetal fraction and RhD genotype detection in a sample of cell-free DNA from a pregnant woman subject.  
Oeth et al in view of Jiang et al does not specifically provide for the RhD genotype of the pregnant woman as Rhesus D negative (claim 14), RhD-CE-D (claim 15) or RHDΨ (claim 16), or the particular treatment of a subject with anti-D immunoglobulin (claim 32).
However such RhD genotypes, were known in the prior art to be naturally occurring in the human population, and the detection of such genotypes in pregnant human subjects was known in the prior art; and treatment of subjects as required by claim 32 with anti-D immunoglobulin was known in the prior art.  Both Ziza et al and Avent teach that it is routine for pregnant women with a RhD-negative genotype to undergo RhD fetal typing and that the RhD negative genotype can determined by detecting various genetic elements (e.g.:  complete deletion of RhD (RhD-negative); 37bp duplication in intron 3 and exon 4 (RhD pseudogene, known as RhD-psi); and hybrid alleles (RhD-CE-D)).  Additionally, both Ziza et al and Avent teach treatment of appropriate pregnant subjects (i.e.:  based on a maternal Rh-D-negative blood type and a fetal Rh-D-positive blood type) with administration of anti-D immunoglobulin (e.g.:  Ziza et al at page 1; Avent at p.189).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods of the instantly rejected claims to have performed the methods of fetal fraction determination and RhD genotype analysis as rendered obvious by Oeth et al inview of Jiang et al using a sample from a subject suitable for RhD fetal typing as taught by Both Ziza et al and Avent.  The skilled artisan would be motivated to specifically perform RhD fetal typing on a pregnant woman with a Rhesus D negative, RhD-CE-D or RHDΨ genotype based on the expressed teachings of Avent that RhD blood group incompatibility between mother and fetus can cause fetal anemia, and that screening for potential alloimmunization of fetuses provides a critical diagnosis for RhD-negative mothers.  It would further be obvious to provide anti-D-immunoglobulin to a pregnant woman with an Rh-D-negative blood type and a fetal Rh-D-positive blood type based on the expressed teachings of Avent and Ziza et al which provide that such treatment is a standard of care treatment for women at risk of hemolytic disease of the fetus and newborn (HDFN). 

Conclusion
No claim is allowed.
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims are directed to a particular analysis of fetal DNA from a maternal sample for the determination of a fetal Rhesus D genotype and include a combination of both the fetal fraction and the total cell free DNA in a sample to provide a sample normalization for determination.  The combining of both the fetal fraction and the total cell free DNA in a sample for normalization is not taught by the prior art.  While this aspect of the claims is rejected under 35 USC 101, claims 30 and 31 include a step of administering a particular treatment to the subject pregnant woman who has an Rh-D-negative blood type and whose fetus has an Rh-D-positive blood type.  This administering thus integrated the analysis of the claimed methods into a practical application of the analysis. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634